Citation Nr: 1538954	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-19 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right knee strain.

3.  Entitlement to an initial rating in excess of 70 percent for panic disorder and recurrent major depression.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted entitlement to service connection for service connection for panic disorder and recurrent major depression, and denied her claims for entitlement to service connection for PTSD and right knee strain.

The Board notes that the Veteran's representative submitted new evidence in June 2015.  In a June 2015 statement, the Veteran waived consideration of the new evidence by the RO.  Therefore, the Board may proceed to adjudicate the appeal. 

As discussed below, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has jurisdiction to address the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD and right knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected panic disorder and recurrent major depression has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood throughout the entire claims period.
 
2.  The Veteran's service-connected panic disorder and recurrent major depression have precluded her from substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for panic disorder and recurrent major depression have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.25, 4.130, Diagnostic Code 9412 (2015).
 
2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

As to the claim of entitlement to a TDIUI, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

Here the Veteran is appealing the initial rating assignment as to her panic disorder and recurrent major depression.  In this regard, because the July 2012 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in November 2011 and September 2014.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

III.  Panic Disorder and Recurrent Major Depression

The Veteran's service-connected panic disorder and recurrent major depression are rated as 70 percent disabling .  For the reasons that follow, the Board finds that a higher rating is not warranted.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's panic disorder, and recurrent major depression are currently rated under Diagnostic Code (DC) 9412, for panic disorder.  38 C.F.R. § 4.130, DC 9412 (2015).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).  According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. §4.126(a) (2015). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As a preliminary matter, the Board notes that the Veteran has been diagnosed with PTSD, which is not currently service-connected.  As discussed below, the Board is remanding the Veteran's claim for entitlement to service connection for PTSD.  A November 2011 VA examination report reflects that the Veteran's symptoms of PTSD, panic disorder, and major depressive episode were overlapping.  The examiner found that "Functional and psychosocial impairment cannot be separated for individual disorders when these disorders are occurring during the same period."  An April 2014 private examination report by H.H.G., Ph.D. reflects that the Veteran had diagnoses of panic disorder with agoraphobia, major depressive disorder, recurrent, severe with psychotic features, and PTSD.  H.H.G. was unable to differentiate what symptoms were attributable to each diagnosis.  She noted that the Veteran had an overlapping symptoms constellation and the symptoms could not be substantially differentiated.  

A September 2014 VA examiner stated that:

While many of the symptoms of PTSD and major depressive disorder are difficult to separate (including: emotional numbing/anhedonia, desire to isolate, feelings of guilt, poor sleep, impaired concentration), several are unique to each disorder.  The Veteran's re-experiencing symptoms including intense/prolonged distress when thinking about traumatic stressors, avoidance of triggers, hypervigilance and increased startle response are related to her PTSD diagnosis.  Her depressive mood, low energy, and poor appetite are more likely associated with Major Depressive Disorder.  

Symptoms of panic attack include short periods of intense anxiety symptoms: chest pain or discomfort, choking, dizziness, fear of being out of control or "going crazy", fear of dying, nausea, racing heart, shortness of breath, sweating and trembling.

The VA examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the "Veteran's occupational and social impairment is caused by the combined effect of all diagnosis.  Unable to separate without speculation."  When it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As the VA and private examination reports indicate it is difficult to separate the effects of the service-connected and non-service-connected psychological disabilities, the Board has attributed the Veteran's psychological symptoms to her service-connected panic disorder and depression.

Based on a review of the evidence of record, the Board finds the Veteran's service-connected panic disorder and depression cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The November 2011 and September 2014 VA examiners specifically found the Veteran had occupational and social impairment with deficiencies in most areas.  In the April 2014 private examination, H.H.G., Ph.D. also found  that the Veteran had occupational and social impairment with deficiencies in most areas.  

The evidence reflects that the Veteran had serious symptoms of depression and anxiety.  The November 2011 VA examiner found the Veteran had depressed mood, anxiety, panic attacks of more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The VA examiner stated that the Veteran's symptoms of depression included depressed mood, lack of motivation and interest, insomnia, restlessness, lack of energy, feeling guilty and poor concentration during the episodes of depression.  Her symptoms of panic disorder included increased heart rates, palpitation, trembling, discomfort, numbness and fear of losing control during a panic attack.  She reported having fear of panic situations constantly and affecting her activities and functions.  

A November 2012 VA treatment record reflects that the Veteran had good hygiene.  Her mood and affect were anxious but focused.  Speech had a normal tone.  Thought process was goal directed.  She denied current suicidal or homicidal ideation.  A January 2013 VA treatment record reflects that the Veteran did not have suicidal ideation, homicidal ideation, or audio or visual hallucinations.  

A May 2013 VA treatment record reflects that the Veteran denied having suicidal or homicidal ideation.  There was no evidence of a thought disorder or preoccupations.  The impression was mild depression, anxiety.  The VA clinician found the Veteran had a GAF score of 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The April 2014 private examination report reflected that the Veteran has been married and divorced four times.  She lived with one son and is in touch with her mother and one friend.  She only left home to attend doctor appointments or the grocery.  She was socially isolated and withdrawn.  She denied any legal or behavioral history.  The private examiner found the Veteran had a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, persistent delusions or hallucinations, neglect of personal appearance and hygiene.  

On examination in April 2014, the Veteran stated that she could no longer enjoy the simplest of activities.  The Veteran's attention was normal and concentration appeared variable.  She complained of increased trouble with short-term memory.  She struggled remembering basic information.  The Veteran's speech flow was delayed.  Organization of thought was goal directed.  There was a report of overt hallucinations.  The Veteran's judgment was average.  Her mood was depressed and affect was restricted.  She endorsed symptomology of panic and depressive disorders.  She was vague with responses, irritable and seemed rather despondent when speaking with the examiner.  The examiner found the Veteran had a GAF score of 50 as her panic disorder and major depressive disorder were emotionally debilitating.  As noted above, a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  

The April 2014 private examiner noted the Veteran had near continuous depression and anxiety and difficulty in adapting to stressful circumstances.  Additionally, her inability to maintain relationships indicated that she struggled with a severe impairment.  

The September 2014 VA examination report reflected that the Veteran was divorced.  She had close contact with her older son, who was incarcerated, and had  a close relationship with her granddaughter.  The Veteran also kept in regular contact with her mother.  She noted that she had 1 friend that she could trust.  The Veteran denied having hobbies/interests.  She noted that she used to enjoy outings to the beach and camping, but now the activities were too much work.  The Veteran denied suicidal or homicidal ideation.  On examination, the Veteran had fair hygiene, but messy hair.  She was pleasant, polite and cooperative and made consistent eye contact.  Mood appeared anxious, affect was full range.  Thought process was generally linear and goal-directed.  No overt cognitive deficits were noted.  There were no abnormalities in speech.  There was no apparent or reported active suicidal ideation, intent or plan.  There was no evidence of psychosis, paranoia or mania.  She had fair insight and judgment.  She did not pick at skin, but picked at the scalp throughout the examination.  She had no visible scars or scabs on her face.

The September 2014 VA examination report reflects that the Veteran was last employed in July 2011.  She had not sought any employment since.  She reported that she was "too disorganized, irritable, I'm just not good with people anymore." She also reported experiencing memory problems (both short- and long-term memory difficulties) and frequent panic attacks (2 to 3 times per week) that would make it difficult for the Veteran to maintain gainful employment.  The examiner noted the Veteran was extremely restless and fidgeted in her seat playing with her hands and scratching her scalp throughout the examination.

Although the Veteran had moderate to serious symptoms of depression and panic disorder, consistent with occupational and social impairment with deficiencies in most areas, the Board finds that the Veteran's symptoms do not approximate total occupational or social impairment.  The Veteran consistently denied having suicidal or homicidal ideation.  The Veteran reported overt hallucinations at the April 2014 private examination.  However, the other evidence of record does not show she reported having hallucinations.  See November 2012 VA examination report; May 2013 VA treatment record.  The Veteran had some short term memory loss, but the evidence does not show she had memory loss for names of close relatives, own occupation, or own name.  The September 2014 VA examiner noted the Veteran had only fair hygiene and messy hair.  However, the November 2012 VA examination report notes she had good hygiene.  The Board finds that the Veteran's overall symptoms are not consistent with total occupational or social impairment.  The September 2014 VA examiner noted the Veteran had fair insight and judgment and her thought process was linear and goal directed.  Thus, the evidence is against a finding that a 100 percent disabling evaluation is warranted for the Veteran's panic disorder and depression.  The Board finds the Veteran's symptoms approximate occupational and social impairment with deficiencies in most areas, warranting a 70 percent rating.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher rating, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his panic disorder and major depression to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for a higher rating for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's symptoms for panic disorder and major depression (i.e., her depression, panic attacks, social isolation, and memory loss) are contemplated within - while not all specifically noted in -the rating schedule for evaluating mental disabilities.  In other words, the Veteran does not experience any symptomatology of her panic disorder and major depression that is not already encompassed or covered in the Rating Schedule. 

In light of the foregoing, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for  panic disorder and recurrent major depression. 

IV.  TDIU

For the reasons that follow, the Board finds that entitlement to a TDIU is warranted.  In Rice v. Shinseki, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran's service-connected panic disorder and major depression is rated as 70 percent disabling, effective August 1, 2011.  The Veteran last worked in July 2011.  See September 2014 VA examination report.  A May 2015 private vocational report indicates that the Veteran served in the Air Force for approximately twelve years from 1980 to 1992 where she worked as a Contracting Specialist.  After the military, she worked as a Contract Specialist for 18 years.  She has not worked since 2001, reportedly due to her emotional impairments.   

The Board notes that the RO's denial of a TDIU because the Veteran did not complete and return a VA Form 21-8940, is erroneous.  A VA Form 21-8940 is not required to render a decision concerning whether or not to assign a TDIU evaluation.  See Training Letter 10-07 (September. 14, 2010).

A preponderance of the evidence of record supports a finding that the Veteran is unable to secure and follow a substantially gainful occupation due to her service-connected disabilities.  The April 2014 private examiner found the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity secondary to her major depressive disorder and panic disorder.  The September 2014 VA examiner noted that the "Veteran's occupational and social impairment is caused by the combined effect of all diagnoses."  The September 2014 VA examiner further found that "Although speculative, given the severity of her psychiatric symptoms, namely those symptoms associated with panic disorder and major depressive disorder, it is possible with 50/50 possibility that the Veteran would be unable to secure and/or maintain gainful employment."  In a May 2015 letter, a private vocational consultant opined that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected panic disorder and recurrent major depression back to the date of filing.  

Based primarily on the opinions of the April 2014 private examiner, September 2014 VA examiner, and May 2015 private vocational consultant, the Board finds that the evidence supports a finding that the Veteran is unable to secure and follow a substantially gainful occupation due to her service-connected disabilities.  Accordingly, entitlement to a TDIU is granted.


ORDER

Entitlement to an initial rating in excess of 70 percent for panic disorder and recurrent major depression is denied.

Entitlement to a total disability rating for TDIU is granted.


REMAND

In regard to the Veteran's PTSD, the Veteran listed several stressors, including witnessing a soldier and civilian being shot during service in Turkey and experiencing a base "Alarm Red."  Private and VA examiners have diagnosed the Veteran with PTSD based on the stressors.  However, the stressors have not been verified.  In a May 2012 memorandum, the RO issued a Formal finding of lack of information required to corroborate the stressors.  The RO noted that the Veteran provided a one year time frame for the soldier shooting incident of January to December 1989, and a timeframe of August 1990 to January 1991 for the civilian shooting.  The Veteran also stated that the Alarm Red occurred on January 15, 1991.  The RO stated that the Veteran left Turkey in August 1990.  However, the Veteran has stated that she left Turkey on January 29, 1991.  The Veteran's service treatment records reflect that she was treated in Turkey until December 1990.  A December 1990 service treatment record reflects that her medical records were reviewed for out processing in December 1990.  

As the RO's statement regarding the Veteran's dates of service in Turkey was incorrect, and the Veteran gave a timeframe for the stressors, the Board finds a request should be submitted to the Joint Services Records Research Center (JSRRC)  to verify the stressors.  

Additionally, the Veteran's service personnel records appear to be in complete.  On remand, the Veteran's complete service personnel records should be associated with the claims file.

In regard to the Veteran's claim for entitlement to service connection for right knee strain, the Board finds that a February 2012 nexus VA opinion is inadequate.  The VA examiner stated that:

Veteran with right knee arthritis.  Veteran was seen in 1980 and again in 1988 while in service.  X-ray done in 1980, indicating "no obvious trauma."  There were no other records regarding right knee pain from time of discharge till she was seen here at the VA in 2011.  I cannot resolve this issue without resort to mere speculation.

The VA examiner did not provide a rationale for her finding that she could not resolve the issue without resort to mere speculation.  The VA examiner also did not address the Veteran's assertion that she has had symptoms of right knee pain since service.  See e.g. November 2013 VA treatment record.  As the VA examiner did not give an adequate rationale for the opinion, the claim must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service personnel records.  All attempts to obtain the records should be documented in the claims file.  

2.  Undertake any necessary development to independently verify the stressors provided by the Veteran, including contacting the JSRRC or other appropriate agency.  As discussed above, the Veteran has given specific time frames and dates for the stressors.  See August 2012 statement (with service personnel records).  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.

3.  Forward the claims file to a VA examiner of appropriate expertise to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a right knee disability that is etiologically related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the examiner determines that a new VA examination is necessary to provide an opinion, such should be accomplished.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for PTSD and right knee strain.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


